PER CURIAM.
The appellant, William R. Klein, challenges a final judgment entered against him and in favor of the appellee, NCNB National Bank of Florida. Although the evidence was conflicting, we find that there was sufficient, competent evidence to sup*636port the judgment in all respects except in regard to the principal and interest due NCNB.
The appellant contends, and the appellee agrees, that the principal amount set forth in the final judgment is incorrect. We, accordingly, remand with instructions to enter an amended judgment reflecting that the principal amount due the appellee is $3861.67. Interest due on the principal amount will then have to be recalculated and the correct amount entered in the amended judgment. We find no merit in any of the appellant’s remaining contentions and affirm the final judgment in all other respects.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and SCHOONOVER and HALL, JJ., concur.